DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-064772, filed on 28 Mar 2016.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the

in-plane direction” (Claim 1) and

 “31 direction” (Claim 2)



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOTOH et al. (Patent/PGPub./App. No. WO2015129829).


Regarding Claim 1, (Original) GOTOH et al. teach a bimorph-type piezoelectric film ([0076], FIG. 1, i.e. bimorph-type piezoelectric film) comprising
a first pyroelectric film ([0076], FIG. 1, i.e. first piezoelectric film 11 (please note that it’s indicated as 12 in FIG. 1)) having piezoelectric anisotropy ([0076], FIG. 1, i.e. piezoelectric changes (anisotropy) in vertical direction (white arrow)) in an in-plane direction ([0076], FIG. 1, i.e. positive (+) to negative (-) upward direction)), and
a second pyroelectric film ([0076], FIG. 1, i.e. second piezoelectric film 13 (please note that it’s indicated as 14 in FIG. 1)) having piezoelectric anisotropy ([0076], FIG. 1, i.e. piezoelectric changes (anisotropy) in vertical direction (white arrow)) in an in-plane direction ([0076], FIG. 1, i.e. positive (+) to negative (-) downward direction)),
the first pyroelectric film and the second pyroelectric film (i.e. please see above citation(s)) being disposed in such a manner (FIG. 1, i.e. as shown by the figure(s)) that their surfaces (FIG. 1, i.e. top surface of 12 and bottom surface of 14, as shown by the figure(s)) on which electric charges of the same polarity ([0076], FIG. 1, i.e. negative (-) electrodes) are generated by a temperature increase ([0076], FIG. 1, i.e. increase in temperature) are each outward-facing ([0076], FIG. 1, i.e. on the outside).

Regarding Claim 3, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, wherein the aspect ratio of the first pyroelectric film and the aspect ratio of the second pyroelectric film (i.e. please see above citation(s)) are almost the same ([0075], FIG. 1, i.e. preferably 3), and each exceeds 1 ([0075], FIG. 1, i.e. preferably 3).

Regarding Claim 4, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, wherein the first pyroelectric film and the second pyroelectric film (i.e. please see above citation(s)) are each a pyroelectric film of a vinylidene fluoride-based polymer ([0008], FIG. 1, i.e. vinylidene fluoride).

Regarding Claim 5, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, wherein the first pyroelectric film and the second pyroelectric film (i.e. please see above citation(s)) are each a pyroelectric film of polyvinylidene fluoride ([0014], FIG. 1, i.e. polyvinylidene fluoride).

Regarding Claim 6, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, wherein the first pyroelectric film and the second pyroelectric film (i.e. please see above citation(s)) are each a pyroelectric film of a vinylidene fluoride-tetrafluoroethylene copolymer ([0014], FIG. 1, i.e. tetrafluoroethylene copolymer film).

Regarding Claim 7, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, wherein the first pyroelectric film and the second pyroelectric film (i.e. please see above citation(s)) are each a pyroelectric film of a vinylidene fluoride-trifluoroethylene copolymer ([0014], FIG. 1, i.e. vinylidene fluoride / trifluoroethylene copolymer).

Regarding Claim 8, (Currently Amended) GOTOH et al. teach the bimorph-type piezoelectric film according to claim 1, which has a total light transmittance of 80% or more ([0008], FIG. 1, i.e. total light transmittance of 90% or more) and a total haze value of less than 15.0% ([0008], FIG. 1, i.e. total haze value of 8.0% or less).

Regarding Claim 9, (Currently Amended) GOTOH et al. teach a pressure-sensitive sensor ([0008], FIG. 1, i.e. pressure-sensitive adhesive sheet) comprising the bimorph-type piezoelectric film according to claim 1 (i.e. please see above citation(s)).

Regarding Claim 10, (Original) GOTOH et al. teach a touch panel ([0009], FIG. 1, i.e. touch panel) comprising the pressure-sensitive sensor according to claim 9 (i.e. please see above citation(s)).

Allowable Subject Matter

5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is an examiner’s statement of reasons for allowance:

GOTOH et al. (PGPUB./Pat./App. No. WO 2015129829) teach piezoelectric film (1) has a first piezoelectric film portion, an adhesive layer (12) and a second piezoelectric film portion (13) that are formed in order. The first and second piezoelectric film portions are arranged so that surfaces on which charges having the same polarity are generated due to increase in temperature at outer side. A main portion is provided 

Glaser et al. (US PGPUB./Pat. No. 20070283769) teach a sensor element (1) has at least one measurement element (2) with piezoelectric and pyroelectric properties, and measurement electrodes (3). A measurement variable and a disturbance variable act simultaneously upon the at least one measurement element (2) and the measurement signal derived from the measurement electrodes (3) includes an interference signal. The sensor element (1) has at least one compensation element (4, 4') upon which only the disturbance variable acts, so that a correction signal used to compensate for the interference signal in the measurement signal can be derived from the compensation element (4, 4'). The invention consists in that the compensation element (4, 4') is in thermal contact with a first support (10) and with a second support (11) of the measurement element (2), or with the measurement element (2), over its length between the supports (10, 11), so that substantially the same temperature field is established in the measurement element (2) and in the compensation element (4, 4').

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was bimorph-type piezoelectric film including

“…31 direction of the first pyroelectric film and the 31 direction of the second pyroelectric film have a deviation in a rotational direction, the 31 direction being defined as a direction in which drawing the pyroelectric film generates the maximum charge per unit area when the film is drawn in various directions with a constant force not higher than the yield stress, or in such a manner that the strain generated by a force not higher than the yield stress is constant .” (Claim 2), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628